Citation Nr: 1041205	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-15 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
arthritis, left knee, status post medial meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran had seven years and six months of active service, to 
include the period from June 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In February 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and it 
now returns to the Board for appellate review. 

In November 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

At the most severe, service-connected arthritis of the left knee, 
status post medial menisectomy is manifested by range of motion 
to 0 degrees extension and 105 degrees flexion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected arthritis of the left knee, status post medial 
menisectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations 

The Board observes that this case was remanded by the Board in 
February 2010.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to obtain 
outstanding VA treatment records and to schedule another VA 
examination.  The post-remand record includes VA treatment 
records dated through June 2010 and a VA examination report dated 
in May 2010.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in February 2010 
remand and that the Board may now proceed with adjudication of 
the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in June 2007, prior to the 
initial unfavorable adjudication of the claim in October 2007.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran that he must show that his service-connected 
disability had increased in severity and of how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
provided information with regard to disability ratings and 
effective dates.  Therefore, the Board finds that the Veteran was 
supplied with all necessary notice under the VCAA prior to the 
initial adjudication of his claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's VA treatment records and the reports 
of a July 2007 QTC examination and April 2008 and May 2010 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

With respect to the VA examinations, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).   The Board sees that 
each examiner documented the Veteran's self-reported medical 
history and complaints, and examined the Veteran.  Additionally, 
the April 2008 and May 2010 VA examiners reviewed the claims 
file.  Taking all this evidence into account, both examiners 
provided findings requisite to determining appropriate disability 
rating.  

The Board observes that the July 2007 examination report does not 
indicate that the examiner reviewed the claims file.  However, 
this factor alone does not render that examination inadequate.  
See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In an 
increased rating claim, the current findings are most relevant to 
an equitable outcome.  As nothing suggests that the lack of a 
claims file resulted in the examiner documenting findings 
inconsistent with the medical history outlined in the claims 
file, the Board determines that the findings in July 2007 are 
available for consideration in this claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
).  Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board issuing a decision on the merits at this 
time.

III. Merits of the Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected left knee disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran's service-connected arthritis of the left knee is 
currently evaluated as 10 percent disabling for traumatic 
arthritis established by X-ray findings under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2009).  The Veteran contends that his 
symptoms are worse than contemplated by a 10 percent rating 
evaluation and that a higher rating should be assigned.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be assigned.  
With X-ray evidence of involvement of 2 or more major joints, a 
10 percent rating will be assigned.  The 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  Diagnostic Code 5003, 
Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight is 
assigned a 10 percent rating.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  Severe 
recurrent subluxation or lateral instability is assigned a 30 
percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is assigned a 20 percent rating.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg limited 
to 30 degrees warrants a 20 percent rating.  Flexion limited to 
15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Where extension is limited 
to 20 degrees, a 30 percent rating is assigned.  Where extension 
is limited to 30 degrees, a 40 percent rating is assigned.  Where 
extension is limited to 45 degrees, a 50 percent rating is 
assigned.

VA's General Counsel has issued multiple opinions which are also 
relevant to the rating of the Veteran's knee disabilities.  The 
first indicates that a disability rated under Diagnostic Code 
5257 may be rated separately under Diagnostic Codes 5260, 
limitation of flexion of the knee, and 5261, limitation of 
extension of the knee.  See VAOGCPREC 23- 97.
Another opinion states that separate disability ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint without violating the provisions 
against pyramiding at 38 C.F.R. § 4.14.  VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the removal of 
the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such 
removal may resolve restriction of movement caused by tears and 
displacements of the menisci; however, the procedure may result 
in complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  Therefore, according to the opinion, 
limitation of motion is relevant for consideration under 
Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran filed his claim for an increased rating in May 2007.  
Relevant medical evidence includes VA treatment records and the 
reports of a July 2007 QTC examination and April 2008 and May 
2010 VA examinations.  

At the July 2007 QTC examination, the left knee presented no 
locking pain, genu recurvatum, or crepitus.  Range of motion was 
from 0 to 140 degrees.  Joint function was additionally limited 
by 5 degrees due to pain and lack of endurance with pain having 
the major functional impact.  Testing of the menisci and 
ligaments (medial, cruciate, and lateral) were within normal 
limits.  

The April 2008 VA examination revealed range of motion from 0 to 
110 degrees total, with flexion limited to 105 degrees due to 
pain.  The examiner stated that there was additional limitation 
upon repetition.  There was no ankylosis of the left knee.  X-
rays showed mild degenerative joint disease.  The Veteran denied 
any additional symptoms, including giving way, instability, 
weakness, locking episodes, effusion, and flare-ups.

At the May 2010 VA examination, the Veteran endorsed pain, 
swelling, and stiffness, but again denied any of the additional 
symptoms noted above.  Objectively, there was no swelling, edema, 
or effusion.  Additionally, no instability was found and 
Lachman's, McMurray's, and Drawer tests were all negative.  Range 
of motion was from 0 to 125 degrees with pain occurring at 115 
degrees.  Functionality was limited by pain upon repetition.  
There was no ankylosis.  X-rays showed minimal degenerative 
changes.  The examiner stated that the disability would have 
severe effects on exercise, sports, and recreation, but no effect 
on other activities.

A review of VA treatment records does not show symptoms 
inconsistent with the above.  Thus, based on the above, the Board 
concludes that a rating in excess of 10 percent is not warranted 
for the Veteran's service-connected left knee disability at any 
time during the appeal period.  In this regard, the Board notes 
that the disability is assigned a 10 percent evaluation for 
degenerative joint disease causing limitation of motion not 
compensable under the limitation of motion codes, which is the 
maximum evaluation for degenerative joint disease of one major 
joint under Diagnostic Code 5010.  The treatment evidence reveals 
that the Veteran's left knee range of motion was consistently 
measured to be to 0 degrees extension, and the least flexion 
documented was to 105 degrees.  Further, greater limitation of 
function due to pain was noted with repetition.  See Deluca.  
Absent extension limited to 15 degrees or more or flexion limited 
to 30 degrees or less, a rating in excess of 10 percent is not 
warranted under the limitation of motion rating criteria, 
Diagnostic Codes 5260 and 5261.  

In addition, the Board has considered whether a separate rating 
is warranted pursuant to Diagnostic Code 5257.  However, clinical 
findings, to include ligament testing, have not revealed the 
presence of instability.  Accordingly, a separate rating pursuant 
to Diagnostic Code 5257 is not warranted.  Further, the clinical 
evidence, including testing of the menisci, does not disclose 
that he suffers from dislocated cartilage or effusion that would 
support a rating in excess of 10 percent under Diagnostic Code 
5258.  

The Board has also considered the potential application of other 
provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as the 
Veteran's left knee does not exhibit symptoms related to 
ankylosis, removal of cartilage, impairment of the tibia and 
fibula, and genu recurvatum, ratings under Diagnostic Codes 5256, 
5259, 5262, and 5263 are not for consideration.  As such, 
a review of the record fails to reveal any additional functional 
impairment associated with the Veteran's service-connected left 
knee disability so as to warrant application of alternate rating 
codes.  The Board notes that the Veteran is in receipt of 
benefits for an associated scar, and that the rating for that 
scar is not on appeal. 

The Board has contemplated the Veteran's statements with regard 
to the severity of his left knee disability.  The Veteran can 
attest to factual matters of which he had first-hand knowledge, 
e.g., pain in his left knee.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of severity of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, the 
Veteran is not competent to offer evidence of his symptoms that 
require specialized medical knowledge to assess, such as range of 
motion and clinical abnormalities of the ligaments.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 10 percent for service-connected arthritis of the left knee.  
Therefore, his claim must be denied.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extra-schedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).  In 
the present case, the Board finds no evidence that the Veteran's 
service-connected left knee disability presents such an unusual 
or exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  His symptoms are fully 
contemplated by the rating schedule.  Moreover, the Veteran has 
been retired throughout the appeal period.  He was employed as a 
truck driver and asserted that his knee hurt when using the 
clutch, but there is no sign that his service-connected 
disability had a significant impact on his work ability or 
efficiency.  Therefore, the Board determines that further 
consideration of an extra-schedular rating is not warranted.  

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU; nor has offered 
evidence that his service-connected left knee disability impaired 
his functioning at work.  Therefore, the Board need not further 
contemplate the propriety of a TDIU rating.




ORDER

A rating in excess of 10 percent for service-connected arthritis 
of the left knee, status post menial menisectomy is denied. 





____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


